SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1151
CA 16-00032
PRESENT: WHALEN, P.J., SMITH, PERADOTTO, NEMOYER, AND SCUDDER, JJ.


IRENE HILL AND WILLIAM HILL,
PLAINTIFFS-APPELLANTS,

                      V                                          ORDER

MICHELLE MCGINNES, JANET S. CANTY,
DEFENDANTS-RESPONDENTS,
ET AL., DEFENDANT.


BRENNA BOYCE, PLLC, ROCHESTER (WILLIAM P. SMITH, JR., OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

OSBORN REED & BURKE, LLP, ROCHESTER (MICHAEL A. REDDY OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (Thomas
A. Stander, J.), entered September 8, 2015. The order granted the
motion of defendants Michelle McGinnes and Janet S. Canty for summary
judgment dismissing the complaint against them.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    December 23, 2016                   Frances E. Cafarell
                                                Clerk of the Court